DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 03/10/2021 has been entered in the case. Claims 1-12 are pending for examination and claims 13-21 are withdrawn, claims 22-36 are cancelled.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the device is configured for advancement through a lumen of an endoscope, a laparoscope, or an overtube” in claim 4 must be shown or the feature(s) canceled from the claim(s).  Note: the catheter device(s) in Figs. 2-4 & 6 does not show that the catheter device is inserted through a lumen of endoscope, a laparoscope or an overtube.  
The limitation “an inflation lumen in fluid communication with the balloon...” in claim 8 must be shown or the feature(s) canceled from the claim(s).  Note: the Fig. 7 in the current application does not include an inflation lumen in fluid communication with the balloon. The Fig. 7 shows only one lumen 50 which is represented for a longitudinal lumen, as described in claim 1.  In other words, the catheter device in Fig. 7 must be shown that at least two lumens, i.e. a longitudinal lumen and an inflation lumen.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the bodily cavity” in line 15 of claim 1 should be changed to --- the body cavity --- (to match with the limitation “body cavity” as mentioned in line 10 of claim 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the limitation “the volume” (of the sponge) lacks antecedent basis and should be changed to --- a volume ---; the term “may be” in claim 2 is considered as a negative (or unsure) limitation. Therefore, the term “may be” should be removed in the claim. Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  the limitation “a portion” (of the sponge) of claim 1 should be changed to --- the portion ---.  The limitation “a portion of the sponge” has been mentioned in claim 1.  Appropriate correction is required.
Claims 6, 8-9 are objected to because of the following informalities:  the limitation “the inflation balloon”, “the balloon” lack(s) antecedent basis. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 1-4, 10-12 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Cragg et al. (US 2008/0045922).
Regarding claim 1, Cragg discloses that a catheter device, in Figs. 5-6 for targeted delivery of a fluid, comprising: 
a) a catheter 32 defining at least one longitudinal lumen (a hollow in the catheter 32) having a longitudinal axis extending from a distal end of the catheter to a proximal end of the catheter; and 
b) a deployable sponge 30 being disposed within the lumen of the catheter 32 in an un-deployed state (Fig. 5), the sponge 30 being elongated along the longitudinal axis and configured to transition to an expanded state (in Fig. 6) when advanced through a hole/opening in the distal end of the catheter to deploy the sponge;
The limitation “thereby facilitating contact of a portion of the sponge with a tissue surface within a body cavity” is a functional limitation and requires to perform of function.  In this case, as seen in Figs. 11-13 (different embodiment with the Figs. 5-6), the expandable element 64 is capable of facilitating contact a portion of the expandable with a tissue surface 62.  Thus, the sponge 30 is expandable element and is capable of facilitating contact of a portion of the sponge with a tissue surface within a body cavity
 Cragg discloses that wherein the sponge 30 has a perimeter (at height side -y direction) perpendicular to the longitudinal axis (at length side-x direction) when in the un-deployed state, Fig. 5, wherein when the sponge 30 is in the expanded state (Fig. 6), the portion of the sponge is radially expanded about a portion of the perimeter (at height side-y direction) such that the portion of the sponge is expanded to a single side (at height side in y direction) of the device radial to the longitudinal axis to contact tissue within the bodily cavity on the single side radial to the longitudinal axis, wherein the portion of the sponge 30 has a rectangular or square cross section perpendicular to the longitudinal axis when in the expanded state, 
wherein the sponge 30 is in fluid communication with the proximal end of the catheter via the at least one lumen to allow flow of a therapeutic fluid from the proximal end of the catheter293407831.3331323-001060In re Application of:PATENTKalloo and KhashabAttorney Docket No.: JHU3630-1 Application No.: 14/358,426Filed: May 15, 2014Page 3to the sponge (e.g. para [0054], the liquid embolic composition is delivered by the catheter 32 to an exterior or an 
wherein the sponge 30 is configured to cause release of the therapeutic fluid (via large holes 36 and smaller pores formed in the sponge 30, also see para [0053]) into the body cavity upon contact of the portion of the sponge with the tissue surface, and 
wherein the sponge 30 is selectively coated to direct flow of the therapeutic fluid from the proximal end of the catheter along the lumen and through the portion of the sponge to selectively and directly contact bodily tissue with the therapeutic fluid (para [0054], the liquid embolic composition delivered by the catheter 32 to an exterior (thereby, the liquid is coated on the sponge 30) and interior (the liquid passes through the portion inside the sponge via holes 36) of the sponge).  
Regarding claim 2, it appears in Figs. 5-6 that a volume of the sponge 30 when deployed (Fig. 6) is at least double as compared to the volume of the sponge when un-deployed (Fig. 5).  In addition, a person skilled in the art would recognize that the volume of the sponge that double size that depending on the amount of absorbing fluid when deployed for the purpose of properly fitting within the body cavity.  
Regarding claim 3, wherein a portion of the sponge 30 comprises a fluid resistant material (e.g. polyethylene, polypropylene, polyurethane, para [0055]) such that the fluid may be targeted to a discrete tissue area.  Note: the limitation “the fluid may be targeted to a discrete tissue area” is a functional limitation and only requires to perform of function. In this case, the fluid can be target to the discrete tissue area that is depending on the treatment, as for intended use purpose. 
Regarding claim 4, the limitation “the device is configured for advancement though a lumen of an endoscope, a laparoscope, or an overtube” is a functional limitation and only requires to perform of function.  In this case, the Figs. 14-17 (different embodiments in Figs. 5-6) show that the (inner) catheter 72/106 is configured for advancement through a lumen of an overtube (outer tube) 76/108.  Therefore, a person skilled in the art would recognize that the catheter 30 is capable of advancing through a lumen of an overtube for certain treatment. 
Regarding claim 10, wherein the sponge 30 is releasable from the catheter into the body cavity, Fig. 6.  
Regarding claim 11, wherein the sponge 30 is formed of bioresorbable material (e.g. polyethylene, polypropylene, polyurethane, DMSO, PVA, para [0055]).  
Regarding claim 12, wherein the fluid is a medication-containing fluid (e.g. liquid embolic composition, para [0054]).

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cragg et al. (US 2008/0045922) in view of Muni et al. (US 2010/0121308).
Regarding claims 5-6, Cragg discloses the invention substantially as claimed invention except for the limitation that further comprising an inflation balloon.
Muni discloses a balloon catheter device in Figs. 5A-5D is implanted or delivering substances within the ear, nose, throat and also have applicability in many other desired areas of the body, or other cells or cavities, para [0015, 0076, & abstract].  Therefore, the balloon catheter device in Figs. 5A-5D is capable of inserting or treating in same areas, such as in a blood vessel or other body cavity, as discussed in Cragg.
The balloon catheter device in Figs. 5A-5D comprising: a catheter 104/310 including an inflation balloon 106 disposed at distal end of the catheter for atraumatic distal end of catheter device, para [0136]; a porous element 300/302 disposed in a lumen of the catheter 104/310.  The porous element 300/302 formed of absorbent materials. In addition, the porous 302 formed of polyethylene, polyurethane material, para [0138] that are same materials of the sponge 30 in Cragg.  Therefore, the porous 302 (or porous 300) is fair enough to call as a sponge.  Muni further discloses that the porous/sponge 300/302 is in fluid communication with the proximal end of the catheter via a lumen of the catheter 104/310 to allow flow of a therapeutic fluid from the proximal end of the catheter to the porous/sponge; wherein the porous/sponge 300/302 is configured to cause release of the therapeutic fluid into the body cavity upon contact of the portion of the porous/sponge with the tissue surface. 
Since Cragg and Muni are both from the same field of endeavor (such as using an absorbent material, i.e. porous, sponge for delivery within a body cavity of a patient), the purpose disclosed by Muni would have been recognized in the pertinent art of Cragg.
Giving such a teaching by Muni, a person having ordinary skill in the art would have easily recognizes that modifying the device of Cragg with including an inflation balloon disposed at distal end of the catheter, as taught by Muni, would provide the benefits of providing an atraumatic distal end of catheter device, para [0136] in Muni and retention of the catheter at the desired location.
Regarding claim 7, Cragg in view of Muni discloses the invention substantially as claimed invention. Cragg discloses that the sponge 30 is retrievable from deployment into the body cavity (by retracting the plunger/rod 34.  
Regarding claim 8, Note: The Fig. 7 of the current applicant does not clearly show a location of the inflation lumen in the catheter device. As best as understood, Examiner assumes that an inflation lumen is equivalent to an inflation port.  In this case, Muni discloses that an inflation lumen 298/312 in fluid communication with the balloon whereby fluid or gas can be infused and withdrawn to inflate and to deflate the balloon 106.  

Claim 8 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cragg et al. (US 2008/0045922) in view of Muni et al. (US 2010/0121308) and further in view of Mangosong (US 2002/0026155).
Note: The Fig. 7 of the current applicant does not clearly show a location of the inflation lumen in the catheter device.  Examiner assumes that an inflation lumen in claim 8 is separate lumen with respect to a longitudinal lumen as described in claim 1 of the claimed invention. 
Cragg discloses all the claimed subject matter as required except for an (additional) inflation lumen (different with the longitudinal lumen) in fluid communication with the balloon.
Mangosong discloses a balloon catheter device in Figs. 3-4 comprising: a longitudinal lumen (a central/large lumen); an inflation lumen 32 in fluid communication with the balloon 25 whereby fluid or gas can be infused and withdrawn to inflate and to deflate the balloon 25. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Cragg in view of Muni with providing an additional inflation lumen in fluid communication with the balloon, as taught by Mangosong, in order to provide an independent lumen to inflate the balloon to control of inflating/deflating easily without interfere with the central/larger longitudinal lumen. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cragg et al. (US 2008/0045922) in view of Muni et al. (US 2010/0121308) and further in view of Strother (US 4,364,392).
Cragg in view of Muni discloses all the claimed subject matter as required except for the limitation that the balloon further comprises a radiopaque material.
Strother discloses a device comprising: a balloon further comprises a radiopaque material (e.g. the material of the walls of the balloon is impregnated with a radiopaque material, col. 4 and lines 30-33).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Cragg in view of Muni with providing a radiopaque material impregnated within the balloon wall, as taught by Strother, for the purpose of aiding in guiding the catheter to the desired position using X-ray fluoroscopy, col. 4, lines 30-33 in Strother. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783